MEMORANDUM **
George Spittal appeals pro se from the district court’s order dismissing his 42 U.S.C. § 1983 action alleging school district officials retaliated against him, in violation of the First Amendment, when they removed him from his substitute teaching assignment. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo the district court’s judgment, Sosa v. DIRECTV, Inc., 437 F.3d 923, 927 (9th Cir.2006), and we affirm.
The district court correctly dismissed this action because the speech Spittal alleges caused defendants to retaliate against him was not constitutionally protected. See Weeks v. Bayer, 246 F.3d 1231, 1234-35 (9th Cir,2001) (noting that content, form, and context of speech determine whether it relates to a matter of public concern).
Moreover, Spittal did not allege that members of the Board of Trustees of the Sacramento City Unified School District knew of the alleged retaliation before it happened. See Hydrick v. Hunter, 466 F.3d 676, 689 (9th Cir.2006) (“[TJhere is no pure respondeat superior liability under § 1983....”).
The district court did not abuse its discretion in denying Spittal’s post-judgment motion. See McQuillion v. Duncan, 342 F.3d 1012, 1014 (9th Cir.2003) (reviewing denial of a motion to reconsider for abuse of discretion).
Spittal’s remaining contentions lack merit.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.